Title: Enclosure: Appointments by Authority, [25 July 1798]
From: 
To: 


Alexander Hamilton, of New York, to be Inspector General of the Army with the rank of Major General.
Charles Cotesworth Pinckney of South Carolina to be a Major General
Henry Knox of Massachusetts to be a Major General

Henry Lee of Virginia to be a Major General of the provisional army.
Edward Hand of Pennsylvania to be a Major General in the provisional army.
John Brooks of Massachusetts to be a Brigadier general
William Washington of South Carolina to be a Brigadier general
Jonathan Dayton of New Jersey to be a Brigadier general
William North of New York to be Adjutant General of the army with the rank of Brigadier general
Ebenezer Huntington of Connecticut to be a Brigadier of the provisional army.
Anthony Walton White to be a Brigadier General of the provisional army.
William Richison Davie of North Carolina to be a Brigadier general of the provisional army.

John Sevier of Tennessee to be a Brigadier general of the provisional army.
James Craik of Virginia to be Physician general of the Army.
